                                          Case 5:20-cv-08453-EJD Document 19 Filed 08/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No. 20-cv-08453-EJD
                                                        Plaintiff,                           ORDER ADOPTING REPORT AND
                                   9
                                                                                             RECOMMENDATION OF
                                                 v.                                          MAGISTRATE JUDGE RE DEFAULT
                                  10
                                                                                             JUDGMENT
                                  11     FERNMAR 041, L.P.,
                                                        Defendant.                           Re: Dkt. No. 14
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In this disability rights case, Plaintiff Scott Johnson sues for alleged accessibility violations

                                  15   at 1659 Scott Blvd., Santa Clara, California, (“Fernmar Office Building”) which is owned and

                                  16   operated by Defendant Fernmar 041 L.P. On March 31, 2021, Magistrate Judge Susan van Keulen

                                  17   issued an Order for Reassignment to a District Judge and Report and Recommendation Granting

                                  18   Motion for Default Judgement and Costs and Denying Requests for Fees With Leave to Amend

                                  19   (“Report and Recommendation”). Dkt. No. 14. On July 1, 2021, Plaintiff filed a certificate of

                                  20   service indicating that he effected service of the Report and Recommendation on Defendant via

                                  21   U.S. mail. To date, the Court has not received any objections to the Report and Recommendation.

                                  22          Having conducted a de novo review of the Report and Recommendation and the pleadings

                                  23   in this matter, the Court finds that the Report and Recommendation is well reasoned and correct as

                                  24   a matter of law. Accordingly, the Court adopts the Report and Recommendation in full and orders

                                  25   as follows:

                                  26          1. Mr. Johnson’s motion for default judgement is granted as to the Defendant.

                                  27          2. Mr. Johnson is awarded statutory damages in the amount of $8,000.

                                  28   Case No.: 20-cv-08453-EJD
                                       ORDER ADOPTING R&R RE DEFAULT JUDGMENT
                                                                        1
                                          Case 5:20-cv-08453-EJD Document 19 Filed 08/02/21 Page 2 of 2




                                   1         3. Mr. Johnson’s request for attorney’s fees is denied for failure of proof, with leave to

                                   2             amend.

                                   3         4. Mr. Johnson is awarded costs in the amount of $850.

                                   4         5. Mr. Johnson is granted an injunction requiring Defendant to provide an accessible

                                   5             parking space and wheelchair accessible door hardware.

                                   6         The Clerk of the Court shall close the file.

                                   7         IT IS SO ORDERED.

                                   8   Dated: August 2, 2021

                                   9

                                  10
                                                                                                  EDWARD J. DAVILA
                                  11                                                              United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 20-cv-08453-EJD
                                       ORDER ADOPTING R&R RE DEFAULT JUDGMENT
                                                                        2
